         Case 1:16-cr-00265-LMB Document 257 Filed 06/21/19 Page 1 of 5 PageID# 4741


   AO 245 S(Rev. 2/99)(EDVA rev.1)Sheet 1 - Judgment in a Criminal Case

                                                                                                                      L
                                   UNITED STATES DISTRICT COURT
                                       Eastern District of Virginia                                              JUN 2 1 2019
                                                      Alexandria Division
                                                                                                       I CLERK, U.S. DISTRICT COURT j
   UNITED STATES OF AMERICA                                                                            j       Alexandria, Virginia   i
                 V.                                                       Case Number 1:16CR00265-001

   NICHOLAS YOUNG,

   Defendant.

                              RESENTENCING JUDGMENT IN A CRIMINAL CASE

           The defendant, NICHOLAS YOUNG, was represented by Jessica Carmlchael, Esquire.
          The defendant was found guilty after a trial by Jury as to Count 1 of the Indictment. Accordingly, the
   defendant is adjudged guilty of the following count(s), involving the indicated offense(s)
TlUe & Section                                            Nature of Offense                      ^C^ncluded^       Count Number{s)—
18 U.S.C.§2339B                           Attempt to Provide Material Support to a              10/15/2004                1
                                          Designated Foreign Terrorist Organization
                                         (Felony)




         As pronounced on June 21,2019,the defendant Is resentenced as provided in pages 2through 7* of this
   Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
   within 30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
   assessments imposed by this judgment are fully paid.
                                 Si
            Signed this ^ I            day of '^a                         , 2019.



                                                                              Leonie M. Brinkema
                                                                              United States District Judge



   * Page 7 of this document contains sealed information
      Case 1:16-cr-00265-LMB Document 257 Filed 06/21/19 Page 2 of 5 PageID# 4742

AO 245 S(Rev. 2/99)(EDVA rev.1) Sheet 2- Imprisonment

                                                                                                Judgment-Page 2 of 7
Defendant: NICHOLAS YOUNG
Case Number: 1:16CR00265-001

                                                        IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
Imprisoned for a term of ONE HUNDRED AND EIGHTY (180) MONTHS; with credit for time served.


        The Court makes the following recommendations to the Bureau of Prisons:

        The defendant to be designated to F.C.I. Petersburg, Virginia.




        The defendant Is remanded Into the custody of the United States Marshal.




                                                             RETURN

        I have executed this Judgment as follows:




        Defendant delivered on                          to
at                                                                             , with a certified copy of this Judgment.

c: P.O.(2)(3)
     Mshl.(4)(2)
      U.S.Atty.                                                       United States Marshal
      U.S.Coll.
     Dft. Cnsl.                            By
     PTS                                                              Deputy Marshal
      Financial
      Registrar
      ob
      Case 1:16-cr-00265-LMB Document 257 Filed 06/21/19 Page 3 of 5 PageID# 4743

AO 245S(Rev. 2/99)(EDVA rev.1)Sheet 3- Supervised Release

                                                                                             Judgment-Page 3 of 7
Defendant: NICHOLAS YOUNG
Case Number 1:16CR00265-001
                                               SUPERVISED RELEASE

        Upon release from Imprisonment, the defendant shall be on supervised release for a term of FIFTEEN
(15) YEARS.

The Probation Office shall provide the defendant with a copy of the standard conditions and any special
conditions of supervised release.

        The defendant shall report to the probation office in the district to which the defendant is released within
        72 hours of release from the custody of the Bureau of Prisons.

        While on supervised release, the defendant shall not commit another federal, state, or local crime.
        While on supervised release, the defendant shall not illegally possess a controlled substance.
        While on supervised release, the defendant shall not possess a firearm or destructive device.
        If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that
        the defendant pay any such fine or restitution in accordance with the Schedule of Payments set forth in
        the Criminal Monetary Penalties sheet of this judgment.

                             STANDARD CONDITIONS OF SUPERVISED RELEASE

The defendant shall comply with the standard conditions that have been adopted by this Court(set forth below):
1) The defendant shall not leave the judicial district without the permission of the Court or probation officer.
2) The defendant shall report to the probation officer and shall submit a truthful and complete written report
     within the first five days of each month.
3) The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
     probation officer.
4) The defendant shall support his or her dependents and meet other family responsibilities.
5) The defendant shall work regularly at a lawful occupation unless excused by the probation officer for
     schooling, training, or other acceptable reasons.
6) The defendant shall notify the Probation Officer within 72 hours, or earlier if so directed, of any change in
     residence.
7) The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
     or administer any narcotic or other controlled substance, or any paraphernalia related to such substances,
     except as prescribed by physician.
8) The defendant shall not frequent places where controlled substances are illegally sold, used, distributed or
     administered.
9) The defendant shall not associate with any persons engaged In criminal activity, and shall not associate with
    any person convicted of a felony unless granted permission to do so by the probation officer.
10) The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall
    permit confiscation of any contraband observed in plain view of the probation officer.
11) The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by
     a law enforcement officer.
12) The defendant shall not enter into any agreement to act as an informer or a special agent of a law
    enforcement agency without the permission of the Court,
13) As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned
    by the defendant's criminal record or personal history or characteristics, and shall permit the probation
    officer to make such notifications and to confirm the defendant's compliance with such notification
     requirement.
      Case 1:16-cr-00265-LMB Document 257 Filed 06/21/19 Page 4 of 5 PageID# 4744



AO 245 S(Rev. 3/99)(EDVA rev.) Sheet 3(cont'd)- Supervised Release

                                                                                          Judgment-Page 4 of7
Defendant: NICHOLAS YOUNG
Case Number: 1:16CR00265-001


                                       SPECIAL CONDITIONS OF SUPERVISION

While on supen/lsed release, pursuant to this Judgment, the defendant shall also comply with the following
additional conditions:


1.    The defendant must remain drug free and submit to mandatory drug testing. The defendant must
      satisfactorily participate In, and complete, any Inpatlent or outpatient drug treatment to which defendant Is
      directed by the probation officer. The defendant shall waive all rights of confidentiality regarding drug
      treatment to allow the release of Information to the United States Probation Office and authorize
      communication between the probation officer and the treatment provider. The defendant to pay all costs as
      able, as directed by the probation officer.

2.    The defendant shall undergo a mental health evaluation and. If recommended, participate In a program
      approved by the United States Probation Office for mental health treatment, which program may Include
      residential treatment and testing, all as directed by the probation officer. The defendant shall take all
      medications as prescribed and waive all rights of confidentiality regarding mental health treatment to allow
      the release of Information to the United States Probation Office and authorize communication between the
       probation officer and the treatment provider. The defendant to pay all costs as able, as directed by the
       probation officer.

3.    The defendant shall be barred from associating or communicating with any known terrorists or terrorist
     organization. Including any Individuals Involved In the Instant offense. All communications, Including
     electronic or telephonic with such Individuals or groups, are prohibited.

4. The defendant shall comply with the requirements of the Computer Monitoring Program as administered by
     the Probation Office. The defendant shall consent to the Installation of computer monitoring software on any
     computer to which the defendant has access. Installation shall be performed by the probation officer. The
     software may restrict and/or record any and all activity on the computer. Including the capture of keystrokes,
     application Information, internet use history, email correspondence, and chat conversations. A notice will be
     placed on the computer at the time of installation to warn others of the existence of the monitoring software.
     The defendant shall also notify others of the existence of the monitoring software. The defendant shall not
     remove,tamper with, reverse engineer, or In any way circumvent the software. The costs of the monitoring
     shall be paid by the defendant.

5. The defendant shall not possess any destructive weapons,firearms, knives, or body armor.
      Case 1:16-cr-00265-LMB Document 257 Filed 06/21/19 Page 5 of 5 PageID# 4745




                                                                                        Judgment-Page 5 of 7
Defendant: NICHOLAS YOUNG
Case Number: 1:16CR00265-001


                                    CRIMINAL MONETARY PENALTIES

The defendant has paid the following total monetary penalties In accordance with the schedule of payments set out
below.

                     Count                         Special Assessment                    Fine
                       1                         (Paid in full) $100.00                 $0.00

                     Total                                      $100.00                 $0.00

                                                     FINE


No fines have been imposed in this case.
                                           SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment; (2) restitution, (3) fine principal, (4) cost of
prosecution;(5)interest;(6) penaities.

The special assessment Is due In full Immediately. If not paid Immediately, the Court authorizes the deduction of
appropriate sums from the defendant's account while In confinement In accordance with the applicable rules and
regulations of the Bureau of Prisons.

Any special assessment, restitution, or fine payments may be subject to penaities for default and delinc|uency.
If thisjudgment Imposes a period of Imprisonment, payment of Criminal Monetary penalties shall be due during the
period of imprisonment.

All criminal monetary penalty payments are to be made to the Clerk, United States District Court, except those
payments made through the Bureau of Prisons' Inmate Financial Responsibility Program.



                                                  FORFEITURE



Forfeiture has not been ordered in this case.
